ON REHEARING
On an application filed by Frank Gorney, defendant-appellee, we granted a rehearing in this matter limited to the question of attorney’s fees allegedly due the applicant for additional legal services rendered in connection with the appeal. Subsequently *80all parties filed a joint motion requesting that on rehearing we reinstate our original opinion and decree.
The motion is granted and our original opinion and decree are reinstated as the final judgment of this court.
Original opinion and decree reinstated.